        Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 1 of 13




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 SHANE VINCENT NIGRO,

                      Plaintiff,               Case No. 1:19-cv-00441-DCN

        vs.                                    MEMORANDUM DECISION
                                               AND ORDER
 JAY CHRISTENSEN, BRIAN
 KLINGENSMITH, JACK FRASER,
 MATHEW LYTLE, JEFF ZMUDA,
 and SERGEANT BORG [CZUDAK],

                      Defendants.


       Pending before the Court in Plaintiff Shane Vincent Nigro’s prisoner civil rights

action are Defendants’ Motion for Summary Judgment and Plaintiff’s Motion for

Clarification. Dkts. 20, 26. Having reviewed the parties’ filings and the record in this

matter, the Court finds that oral argument is unnecessary. Therefore, the Court will decide

this matter on the written motions, briefs, and record without oral argument. D. Idaho L.

Civ. R. 7.1(d).

       Defendants assert that Plaintiff failed to exhaust his Idaho Department of Correction

(IDOC) administrative remedies for the due process claims upon which he was authorized

to proceed. They alternatively argue that Plaintiff has failed to state a claim upon which

relief can be granted. For the reasons that follow, the Court enters the following Order

granting the Motion for Summary Judgment in part on the state law liberty interest claim



MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 2 of 13




and deferring ruling in part, pending further briefing, on the atypical and significant

hardship claim.

                                     BACKGROUND

       Plaintiff asserts that Defendants violated his constitutional right to due process

under the Fourteenth Amendment. Plaintiff alleges that, on May 7, 2018, Defendants

wrongfully labeled him a “sex offender,” based on a disciplinary offense report (DOR)

charge for which he asserts he was entitled to, but denied, due process protections. Plaintiff

asserts that he was not allowed to present evidence in his defense, call witnesses, pay for

and take a polygraph, view statements of the purported victim, or know any of the evidence

used to find him guilty. He also asserts that he suffered atypical and significant hardships

in administrative segregation after being found guilty.

                                  STANDARD OF LAW

       1. Summary Judgment

       Summary judgment is appropriate when a party can show that, as to a particular

claim or defense, “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he mere existence of

some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986). Rather, there must be a genuine dispute as to a material fact essential to an

important element of the cause of action or defense to survive summary judgment. Disputes

over facts that are not material to the resolution of the motion will not preclude summary




MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 3 of 13




judgment. T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th

Cir. 1987).

       The Court does not decide the credibility of affiants or weigh the evidence set forth

by the non-moving party. Anderson, 477 U.S. at 255. That means a party’s or witness’s

sworn statement must be taken as true for purposes of summary judgment. The Court must

also draw all reasonable inferences from circumstantial evidence in a light most favorable

to the non-moving party, T.W. Elec. Serv., Inc., 809 F.2d at 630-31, but it is not required

to adopt unreasonable inferences from circumstantial evidence. McLaughlin v. Liu, 849

F.2d 1205, 1207-088 (9th Cir. 1988) (observing that Matsushita Electric Industrial

Company v. Zenith Radio Corporation, 475 U.S. 574 (1986), “authorizes an inquiry on

summary judgment into the ‘implausibility’ of inferences from circumstantial evidence,

[but] not an inquiry into the credibility of direct evidence”).

       The moving party is entitled to summary judgment if that party shows that each

material fact cannot be disputed. To show that the material facts are not in dispute, a party

may cite to particular parts of materials in the record, or show that the adverse party is

unable to produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(A) &

(B). The Court must consider “the cited materials,” but it may also consider “other

materials in the record.” Fed. R. Civ. P. 56(c)(3).

       If the moving party meets its initial responsibility, then the burden shifts to the

opposing party to establish that a genuine dispute as to any material fact actually does exist.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The existence

of a scintilla of evidence in support of the non-moving party’s position is insufficient.


MEMORANDUM DECISION AND ORDER - 3
          Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 4 of 13




Rather, “there must be evidence on which the jury could reasonably find for the [non-

moving party].” Anderson, 477 U.S. at 252.

        “If a party fails to properly support an assertion of fact or fails to properly address

another party’s assertion of fact,” or if a litigant needs more time to obtain declarations or

do discovery, the Court may “give an opportunity to properly support or address the fact,”

“defer considering the motion nor deny it,” or “issue any other appropriate order.” Fed. R.

Civ. P. 56(d)-(e).

        2. Procedural Due Process

        The Due Process Clause of the Fourteenth Amendment prohibits the government

from depriving an individual of a liberty or property interest without following the proper

procedures for doing so. See, e.g., Wolff v. McDonnell, 418 U.S. 539, 558 66 (1974).1 To

succeed on a procedural due process claim, a prisoner must establish (1) that he possessed

a liberty interest and (2) that the defendants deprived him of that interest as a result of

insufficient process. Wilkinson v. Austin, 545 U.S. 209, 221 (2005).

        A.       State-Created Liberty Interest

        The United States Supreme Court has held that protected liberty interests may arise

from state laws. Kentucky Dep't of Corr. v. Thompson, 490 U.S. 454, 460 (1989). For

example, in Neal v. Shimoda, 131 F.3d 818, 830 (9th Cir. 1997), the United States Court


1
  The minimum procedural protections prison officials must provide a prisoner facing disciplinary charges
are: (1) written notice of the charges before the disciplinary hearing; (2) at least 24 hours to allow the
prisoner to prepare for the hearing; (3) the right to call witnesses and present documentary evidence, unless
doing so would be unduly hazardous to institutional safety or correctional goals; (4) assistance from another
prisoner or staff person where the issues presented are complex or the prisoner is illiterate; and (5) a written
statement by the factfinders detailing the evidence relied upon and the reasons for the disciplinary action;
See id. at 564-70.


MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 5 of 13




of Appeals for the Ninth Circuit held that a liberty interest arose from the following state

law:

                      Hawaii’s statute creating the [Sex Offender Treatment
              Program] authorizes correctional officials to classify certain
              inmates as sex offenders without a hearing and mandates their
              completion of an extensive treatment program, which includes
              their confession to past sex offenses, as a precondition to parole
              eligibility.

Id. at 828-29. In particular, the Court of Appeals identified the liberty interest at stake in

Neal as “the stigmatizing consequences of the attachment of the ‘sex offender’ label

coupled with the subjection of the targeted inmate to a mandatory treatment program whose

successful completion is a precondition for parole eligibility.” Id. at 830. The Ninth Circuit

Court held that this combination of government-imposed deprivations of liberty requires

procedural protections. Id. at 830.

       B.     Atypical and Significant Hardship

       Typically, prison segregation housing “in and of itself does not implicate a protected

liberty interest.” Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003) (collecting cases).

Rather, a liberty interest arises only if the conditions of segregation impose an “atypical

and significant hardship on the inmate in relation to the ordinary incidents of prison life.”

Sandin, 515 U.S. at 484.

       To determine whether segregation poses an atypical and significant hardship, courts

must conduct a “case by case, fact by fact” analysis of the “condition or combination of

conditions or factors” that the plaintiff experienced. Serrano, 345 F.3d at 1078 (citing

Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir. 1996)). That analysis includes:



MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 6 of 13




(1) if disciplinary, whether that segregation was essentially the same as discretionary forms

of segregation, such as administrative segregation; (2) whether a comparison between the

plaintiff’s confinement and conditions in the general population showed that the plaintiff

suffered no “major disruption in his environment”; and (3) whether the length of the

plaintiff's sentence was affected. Sandin, 515 U.S. at 486-87; see also Resnick v. Hayes,

213 F.3d 443, 448 (9th Cir. 2000) (clarifying that, to prevail, a prisoner must establish a

liberty interest, showing “that his confinement, whether administrative or disciplinary,

presented “the type of atypical, significant deprivation [that] might conceivably create a

liberty interest” (emphasis added).

       In Wilkinson v. Austin, 545 U.S. 209 (2005), the United States Supreme Court

identified a set of conditions that met the “atypical and significant hardship” standard:

                      For an inmate placed in OSP, almost all human contact
              is prohibited, even to the point that conversation is not
              permitted from cell to cell; the light, though it may be dimmed,
              is on for 24 hours; exercise is for 1 hour per day, but only in a
              small indoor room. Save perhaps for the especially severe
              limitations on all human contact, these conditions likely would
              apply to most solitary confinement facilities, but here there are
              two added components. First is the duration. Unlike the 30–
              day placement in Sandin, placement at OSP is indefinite and,
              after an initial 30–day review, is reviewed just annually.
              Second is that placement disqualifies an otherwise eligible
              inmate for parole consideration. While any of these conditions
              standing alone might not be sufficient to create a liberty
              interest, taken together they impose an atypical and significant
              hardship within the correctional context. It follows that
              respondents have a liberty interest in avoiding assignment to
              OSP.

Id. at 223-24 (citations omitted).




MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 7 of 13




       It is now fifteen years post-Wilkinson v. Austin. In reviewing a claim “case by case”

and “fact by fact,” courts must remain mindful of modern-day research documenting the

serious effects solitary confinement can have on prisoners. In 2018, Dr. Craig Haney,

Distinguished Professor of Psychology, University of California, Santa Cruz, observed:

              Largely because of the robustness and theoretical underpinnings of
              the data, numerous scientific and professional organizations have
              reached a broad consensus about the damaging effects of solitary
              confinement.... The American Psychological Association (2016, p. 1),
              the world’s largest professional association of psychologists, asserted
              that “solitary confinement is associated with severe harm to physical
              and mental health among both youth and adults, including: increased
              risk of self-mutilation, and suicidal ideation; greater anxiety,
              depression, sleep disturbance, paranoia, and aggression; exacerbation
              of the onset of pre-existing mental illness and trauma symptoms; [and]
              increased risk of cardiovascular problems.”

Craig Haney, The Psychological Effects of Solitary Confinement: A Systematic Critique,

47 Crime & Just. 365, 368 (2018).

       Though no recent United States Supreme Court opinion has squarely addressed

solitary confinement, several Justices have written concerning it. See Apodaca v. Raemisch,

139 S.Ct. 5 (2018) (Sotomayor, J., issuing a statement respecting the denial of certiorari

(“Courts and corrections officials must accordingly remain alert to the clear constitutional

problems raised by keeping prisoners like Apodaca, Vigil, and Lowe in “near-total

isolation” from the living world ... in what comes perilously close to a penal tomb.”). See

Ruiz v. Texas, 137 S.Ct. 1246 (2017) (Breyer, J., dissenting from denial of stay of

execution) (“If extended solitary confinement alone raises serious constitutional questions,

then 20 years of solitary confinement, all the while under threat of execution, must raise

similar questions, and to a rare degree, and with particular intensity.”); Davis v. Ayala, 576


MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 8 of 13




U.S. 257 (2015) (Kennedy, J., concurring) (“Of course, prison officials must have

discretion to decide that in some instances temporary, solitary confinement is a useful or

necessary means to impose discipline and to protect prison employees and other inmates.

But research still confirms what this Court suggested over a century ago: Years on end of

near-total isolation exact a terrible price.”).

        Many prisons have changed the policies and procedures governing solitary

confinement units based upon such research. As noted above, the particular facts of a

prisoner’s segregation must be taken into account in a court’s “atypical and significant

hardship” analysis.

       “Administrative segregation” is a catch-all phrase for any form of non-punitive

segregation. For example, prisoners may be segregated to protect them from other

prisoners; to protect other prisoners from the segregated prisoner; or pending investigation

of disciplinary charges, transfer, or re-classification. See Hewitt, 459 U.S. at 468. An

example of a legitimate administrative ground for placement and retention in segregated

housing is gang validation, which is not considered a punitive decision. See Bruce v. Ylst,

351 F.3d 1283, 1287 (9th Cir. 2003). “It is plain that the transfer of an inmate to less

amenable and more restrictive quarters for nonpunitive reasons is well within the terms of

confinement ordinarily contemplated by a prison sentence.” Hewitt, 459 U.S. at 468.

       In Hewitt, the United States Supreme Court held that a lesser quantum of process

than the Wolff procedures is due when a prisoner is placed in administrative segregation

than when a prisoner is placed in disciplinary segregation. See Toussaint v. McCarthy, 801

F.2d 1080, 1099 (9th Cir. 1986) (“Toussaint I”), abrogated in part on other grounds by


MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 9 of 13




Sandin v. Conner. The process due for initial placement in administrative segregation is as

follows: (1) “an informal nonadversary hearing” must be held “within a reasonable time

after the prisoner is segregated”; (2) the prisoner must be informed of the charges against

him or of the prison officials’ “reasons for considering segregation”; and (3) the prisoner

must be allowed “to present his views to the prison official charged with deciding whether

to transfer him to administrative segregation.” Toussaint I, 801 F.2d at 1101. In such

instances, a prisoner ordinarily is limited to presenting his views in a written statement,

although prison administrators may permit oral presentations in cases where they believe

a written statement would be ineffective. Hewitt, 459 U.S. at 476.

       An “ad-seg” prisoner is not entitled to: (1) detailed written notice of charges; (2)

representation by counsel or counsel-substitute; (3) an opportunity to present witnesses;

(4) an opportunity to cross-examine witnesses; (5) a written decision describing the reasons

for placing the prisoner in administrative segregation; or (6) disclosure of the identity of

confidential informants providing information leading to the placement of the prisoner in

administrative segregation. Toussaint I, 801 F.2d at 1100–01 (citations omitted); Wolff,

418 U.S. at 567–68; Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir. 1994), overruled on

other grounds by Sandin v. Conner.

       In administrative segregation decisionmaking, prison officials may rely mainly on

subjective factors because of the security reasons behind such segregation:

              In assessing the seriousness of a threat to institutional security,
              prison administrators necessarily draw on more than specific
              facts surrounding a particular incident; instead, they must
              consider the character of the inmates confined in the
              institution, recent and longstanding relations between


MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 10 of 13




              prisoners and guards, prisoners inter se, and the like. In the
              volatile atmosphere of a prison, an inmate easily may
              constitute an unacceptable threat to the safety of other
              prisoners and guards even if he himself has committed no
              misconduct; rumor, reputation, and even more imponderable
              factors may suffice to spark potentially disastrous incidents.
              The judgment of prison officials in this context, like that of
              those making parole decisions, turns largely on purely
              subjective evaluations and on predictions of future behavior;
              indeed, the administrators must predict not just one inmate’s
              future actions, as in parole, but those of an entire institution.

Toussaint I, 801 F.2d at 1100 (citing Hewitt, 459 U.S. at 474).

       The process due for retaining a prisoner in administrative segregation is that prison

officials must conduct a periodic review of the segregation decision, but the intervals at

which that review occurs is at the discretion of prison officials. Toussaint v. McCarthy, 926

F.2d 800, 803 (9th Cir. 1990), cert. denied, 502 U.S. 874 (1991) (“Toussaint II ”). The

United States Court of Appeals for the Ninth Circuit has upheld periodic reviews occurring

every 120 days as comporting with due process. Id. Again, due process for periodic reviews

does not require a detailed written notice of the charges, representation by counsel or other

inmates, or an opportunity to present witnesses, or a hearing. Toussaint I, 801 F.2d at 1100–

01.

                          UNDISPUTED MATERIAL FACTS

       On May 7, 2018, Plaintiff was found guilty of a Disciplinary Offense Report (DOR)

for an attack on another inmate based in part on allegations that Plaintiff put his exposed

penis on another inmate’s face and demanded oral sex while two other inmates restrained

the victim. See Dkts. 24-1, p. 15; 20-4, pp. 6-7. While Plaintiff disputes that he was

involved in the incident at all, that dispute is not material; rather, it is undisputed that he


MEMORANDUM DECISION AND ORDER - 10
           Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 11 of 13




was found guilty—and that is what is at issue in Plaintiff’s claims. The DOR guilt finding,

along with a description of the sexual nature of the incident, is now a permanent part of

Plaintiff’s prison file. The incident description is included in four separate places in the

prison’s inmate file summary commonly called “C-Notes.” See Dkt. 20-4, pp. 8-25. All

IDOC employees in prisoner relations have access to the C-Notes. Plaintiff asserts he was

not afforded Wolff procedural protections on his DOR prior to the guilty finding that now

permeates his prison records.

          Neither the state of Idaho nor the IDOC has formally identified Plaintiff as a “sex

offender.” Rather, that is done only when a prisoner has been convicted in a court of law

of a sex offense as defined in the Idaho Code. Dkt. 24, ¶ 4, Decl. of Jay Christensen. In

Plaintiff’s C-Notes entered after the May 7, 2018 DOR, Plaintiff’s restrictive housing

reviews indicate that he is not a “sex offender.” Id., ¶ 7. Under the “Case Management”

section of each housing review, the word “No” is written next to the phrase “sex offender,”

which indicates that Plaintiff is not classified as a sex offender. Id.

          Plaintiff stands convicted of illegal possession of a weapon and escape.2 Plaintiff

has not been convicted of a crime that qualifies as a sex offense. Nor has he shown that he

has been required to register on a state sex offender website or has been subjected to

mandatory sex offender treatment.

                     ALLEGATIONS WITHOUT ADQUATE SUPPORT

          It appears that Plaintiff was placed in, or remained in, administrative segregation



2
    See https://www.idoc.idaho.gov/content/prisons/offender_search/detail/83024.


MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 12 of 13




after the DOR guilt finding. See Dkt 20-4. He asserts that he was denied parole and

excluded from almost all human contact as a result of the DOR finding of guilt. Dkt. 3, p.

8. However, these allegations need documentation and additional factual details before the

Court can consider them.

                                       DISCUSSION

       The Court presently will bypass the administrative exhaustion procedural issue and

focus on the failure-to-state-a-claim issue. In the present case, Plaintiff has not pointed to

a state statute or regulation under which he was “labeled” a sex offender, nor has he alleged

that he was forced to attend mandatory sex offender treatment programs. While Plaintiff is

correct that, in layman’s terms, he has been found guilty of a sex-related DOR offense, he

is incorrect that, as a legal term of art, he has been “labeled” a “sex offender,” as in Neal.

       Accordingly, this Court agrees with Defendants’ position that Plaintiff has failed to

show a liberty interest arising from state law because he has not been labeled a sex offender

under the Idaho Code or any Idaho regulation, and that portion of Plaintiff’s due process

claim is subject to dismissal.

       Plaintiff has asserted that he suffered an atypical and significant hardship as a result

of his placement in administrative segregation after the DOR guilty finding. The record

does not contain sufficient information to determine whether Plaintiff has stated a claim

with these vague allegations. The Court will permit the parties to supplement their briefing

on the Motion for Summary Judgment to show the conditions of administrative segregation

and the length of time Plaintiff spent there and to briefly argue whether the Sandin and

Toussaint I factors have been met. There is no liberty interest in parole in Idaho; thus,


MEMORANDUM DECISION AND ORDER - 12
         Case 1:19-cv-00441-DCN Document 28 Filed 09/09/20 Page 13 of 13




denial of parole plays no role in the Court’s analysis.3

        Unless Plaintiff makes such a showing, he has not demonstrated a liberty interest,

and, therefore, he cannot proceed further on any claims that he has been denied due process

on his placement in administrative segregation.

                                                 ORDER

        IT IS ORDERED:

1. Defendants’ Motion for Summary Judgment (Dkt. 20) is GRANTED in part as to the

    “sex offender label” due process claim.

2. Plaintiff’s Motion for Clarification (Dkt. 26) is GRANTED in part, to the extent that

    Plaintiff and Defendants will be given further opportunity to brief the Sandin and

    Toussaint I issues and provide supporting exhibits, as follows: Defendant’s supplement

    shall be due 21 days after entry of this Order, and Plaintiff’s responsive supplement

    shall be due 21 days after Defendants file their supplement. Defendants may then file a

    reply within 14 days. Nothing further shall be filed after that time.



                                                           DATED: September 9, 2020


                                                           _________________________
                                                           David C. Nye
                                                           Chief U.S. District Court Judge

3
  There is “no right under the Federal Constitution to be conditionally released before the expiration of a
valid sentence, and the States are under no duty to offer parole to their prisoners.” See Swarthout v. Cooke,
562 U.S. 216, 220 (2011); Board of Pardons v. Allen, 482 U.S. 369, 380-81 (1987). Therefore, an inmate
can bring a procedural due process challenge to a parole denial decision only when there is a state-created
liberty interest in parole. Swarthout, 562 U.S. at 220. In Banks v. State of Idaho, 920 P.2d 905 (Idaho 1996),
the Idaho Supreme Court held that in Idaho “parole is not an automatic right or liberty interest.” Id. at 908.


MEMORANDUM DECISION AND ORDER - 13
